DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  no such limitations remain.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-10 and its dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite a heater and a mist sprayer.  However, the original disclosure does not include features described in such broad terms.  The original disclosure similar to the original claims includes a heating mechanism and a mist spraying unit that track back to an infrared lamp and a nozzle, respectively, in the original specification.  No other structures appear to be recited such that the new, broader claim language is considered new matter as it seems to conceptually and necessarily include other embodiments outside of what is originally disclosed.  In order to expedite examination, the claims have been examined as written.  Also, see below with respect other claim interpretation decisions made in order to expedite examination.
 In order to overcome the rejection and advance examination, Examiner suggests amending back to the previous claim language (which will notably include not only the explicitly disclosed structures but also equivalents thereto according to the statute) or amending to specifically include the structures defined by the specification (e.g., infrared lamp and nozzle) as set forth in the disclosure.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 now recites only a heating chamber and a film forming chamber are disposed along said predetermined circle, whereas claim 3 recites a plurality of heating chamber and a plurality of heating chambers are disposed along said predetermined circle.   Thus claim 3 is lacking clarity as to the number of heating and film forming chambers that may be interpreted as part of the apparatus.  Examiner also notes that it is well-known in the art to provide the number of chambers necessary for any number of given processes in a multi step process in an apparatus comprising multiple chambers disposed on a predetermined circle wherein the substrate and/or chamber rotate therethrough.  Thus, in order to expedite examination, claim 1 has been as only heating chambers and film forming chambers are disposed along the predetermine circle and claim 3 has been examined as written.
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Amended claim 1 now recites only a heating chamber and a film forming chamber are disposed along said predetermined circle.  Claim 3 recites plurality of heating chambers and a plurality of heating chambers are disposed along said predetermined circle.  Thus, claim 3 does not include all the limitations (e.g. positive and/or negative) of the claim from which it depends.  Applicant may cancel the claim(s), amend 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,951,603 to Yoshino et al. in view of U.S. Patent No. 6,203,619 to McMillan.
Yoshino et al. disclose a film forming apparatus substantially as claimed and comprising:  a substrate conveyor (Figs. 1-3, 5; 18 and 400) configured to convey a substrate along a predetermined circle; a heater (44) provided in a heating chamber (e.g.,  of 100a) disposed along said predetermined circle, said heater being configured to perform heating treatment of heating said substrate without touching said substrate in said heating chamber; a mist sprayer (12 and 14) provided in a film forming chamber (e.g. 100 b-c) disposed along said predetermined circle, said mist spraying being configured to perform mist spraying treatment of spraying source mist toward said substrate in said film forming chamber; wherein said heating chamber and said film forming chamber are disposed separately from 
Examiner notes that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In particular, Examiner notes that heating and film forming are not mutually exclusive characteristics as defined by Yoshino et al. and/or as typically known in the art.  Examiner also notes regarding sequencing, when chambers are formed disposed along a circle, any chamber can be considered as performing a first treatment.
However, although Yoshino et al. fails to disclose specific features of the claimed mist sprayer.
In order to practice thin film formation in combination with known complementary processes for an integrated circuit or semiconductor, McMillan discloses a film forming apparatus (Fig. 6) comprising a substrate conveyer (e.g. 180, 230 and 240); a heater (204) in a heating chamber (209) and a mist sprayer (e.g. 202) in a film forming chamber (207) configured to perform mist spraying treatment of spraying source mist toward said substrate in said film forming chamber, said source mist being obtained by atomizing a source solution for the purpose of, inter alia, providing economical and fast production of commercial quantities of a product in an apparatus that can be operated for extensive periods without maintenance (also see, e.g., column 4, rows 4-19, column 9, row 30 through column 10, rows 11).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the filming forming apparatus of Yoshino et al. additionally having a mist sprayer as claimed in a film forming chamber of an film forming apparatus in order to, inter alia, provide economical and fast production of commercial quantities of a product in an apparatus that can be operated for extensive periods without maintenance as taught by McMillan.
With respect to claim 2, both Yoshino et al. and McMillan may be used to process a plurality of substrates.  Additionally, see above regarding intended use.  Examiner also notes that the courts have ruled that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With respect to claim 3, which is merely a duplication of features described above, Examiner notes that the courts have ruled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Additionally, Yoshino et al. discloses that at least one of the heating chamber or film forming chamber may be formed as a plurality as explicitly disclosed and McMillan teaches that chambers may be duplicated to increase processing time of a substrate (see, e.g, rows 12-32).
With respect to claims 4 and 5, which are both based on processing times and conveying speeds in the heating chamber and film forming chamber and are considered processing parameters based on a desired processing of a substrate and not a structural feature of the apparatus, again see above regarding intended use.
With respect to claim 7, Yoshino et al. disclose said substrate conveyor includes a rotation mechanism unit (400) configured to perform rotational operation for conveying said substrate along said predetermine circle; and a substrate holder (18) configured to hold said substrate, and configured to be conveyed along said predetermined circle along with said rotational operation.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. and McMillan as applied to claims 1-5 and 7above and further in view of U.S. Patent Pub. No. 2016/0002784 to Omstead.
Yoshino et al. and McMillan disclose the apparatus substantially as claimed and as described above.
However, Yoshino et al. and McMillan fail to disclose said mist sprayer ncludes a mist spray port configured to spray said source mist, and said mist spray port has a shape that an opening area is wider on a side farther from a center point of said predetermined circle.
Omstead teaches a wedge-shaped supply port has a shape such than an opening area is wider on a side farther from a center point (A) of a predetermined circle for the purpose of delivering more uniform fluxes across different portions of a substrate regardless of their radial position when a substrate is rotated under a given opening (see, e.g., Figs. 2A-B and paras. 39-42).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided a wedge-shaped supply port having a shape such than an opening area is wider on a side farther from a center point (A) of the predetermined circle in Yoshino et al. and McMillan in order to deliver more uniform fluxes across different portions of a substrate regardless of their radial position when a substrate is rotated under a given opening as taught by Omstead.


Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. and McMillan as applied to claims 1-5 and 7 above, and further in view of U.S. Patent Pub. No. 2007/0084401 to Ljungcrantz et al.
With respect to claim 8-10, as detailed above, the courts have ruled that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)), wherein the shape of the substrate is considered a feature of the substrate, not the apparatus.  Additionally, Ljungcrantz et al. disclose that an entire back surface and an entire front surface are exposed by placing processing units facing each surface thereof for the purpose of processing a substrate from two directions (see, e.g., para. 24) and that the substrate conveying unit including the substrate holder may be interchangeable to process substrates with different dimensions (see, e.g., para. 15).  Also, note the courts have ruled an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982); and the courts have also held that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art to have provided the modified apparatus of Yoshino et al. and McMillan et al. having front and back heaters and sprayers as well as a conveyor capable of supporting substrates of varying dimensions based on the teachings of Ljungcrantz et al. addressed above.


Response to Arguments
Applicant has argued the following:  
Noted claim elements are not to be interpreted under 35 USC 112, 6/f.
The claim elements at issue are no longer interpreted under 35 USC 112, 6/f.  However, the claim amendments to avoid the same have introduces other issues.
The previously relied upon prior art does not teach presently clarified claim amendments (i.e. claim limitations related to “only:”)
Examiner agrees that prior art reference Ljungcrantz et al. does not limit the apparatus to only a heating chamber and only a film forming chamber.  Therefore, Examiner has applied more applicable art.  Unlike the disclosed and claimed invention, Ljungcrantz et al. teach how the substrate is loaded into the apparatus and uses a chamber on the predetermined circle for loading and unloading.  Thus, at the very least, it cannot be said that only said heating chamber and said film forming chamber are disposed along said predetermined circle.  Note:  Examiner does not necessarily agree that such a distinction is a patentable distinction.  Nevertheless, as this is what has been presented as a claimed invention, it has been examined as presented.
Process of sequencing is not disclosed by the previously relied upon prior art
This is seen as intended use drawn to a method of using the apparatus rather that actual structures of the apparatus.  Additionally,  the layout of chambers on a circle, wherein any chamber may be considered provided before and/or after any other chamber renders this feature obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art or related art made of record and not relied upon is considered pertinent to applicant's disclosure. USP Pub. 2007/0218702 teaches sizing a plurality of compartments arranged along a conveying direction of a predetermined size of each compartment can be determined based on the type of reaction, rotation speed, etc. (see, e.g., para. 105 and accompanying figures).  USP Pub. 2021/0114047 discloses related subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/Primary Examiner, Art Unit 1716